DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/15/2022, has been entered.

    Claims 3-5, 9, 11-30, 33-34 and 38-47, 49 and 53 have been canceled.     

    Claims 1, 10, 31, 32, 35, 37, 48, 50 and 52 have been amended.

    Claims 1, 2, 6-8, 10, 31-32, 35-37, 48 and 50-52 are pending and under consideration.

     Applicant’s election without traverse (A) prior exposure to the specific donor’s HLA, (B) plasmapheresis treatment and (C) where the method further comprises at least one immunosuppressive drug tacrolimus in Response to Restriction Requirement, filed 06/09/2021, has been acknowledged.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 04/15/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 12/12/2017, and 11/24/2021.

4.  Upon reconsideration of applicant’s canceled / amended claims and arguments, filed 04/15/2022,
       the previous rejection under USC 112(a), written description rejection has been withdrawn 

5.  Upon reconsideration of applicant’s canceled / amended claims and arguments, filed 04/15/2022,
     the previous rejection under USC 112(a), enablement rejection has been withdrawn 

6.  Upon reconsideration of applicant’s amended / canceled claims, filed 04/15/2022,
     the previous rejection under 35 U.S.C. 103 as being unpatentable over of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) in view of Burton et al. (Clin Transplant: 29(2), 118-123, Feb 2015), Kim et al. (Pharmacotherapy 34(7): 733-744, 2014), Morath et al. (Transplant International 25: 633-645, 2012), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #18), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012), and Rother et al. (US 2012/0225056) 
has been withdrawn.

     Note that the previous rejection herein has been incorporated into the rejection below with respect to amended claims and convenience.


7. Claims 1, 2, 6-8, 10, 31-32, 35-37, 48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #11) in view of Burton et al. (Clin Transplant: 29(2), 118-123, Feb 2015), Kim et al. (Pharmacotherapy 34(7): 733-744, 2014), Morath et al. (Transplant International 25: 633-645, 2012) (1449; #30), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011)  (1449; #27), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #18), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #13), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #14), Andrien et al. (US 2015/0299305) (1449; #12) and Rother et al. (US 2012/0225056) essentially for the reasons of record and addressed herein.

     Applicant’s arguments, filed 04/15/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      Applicant argues the following.

      From the outset, the Examiner asserts on page 13 of the present Office Action that certain functional limitations simply express an intended result (rather than an active method step). However, since claims 10 and 31 were previously amended per Applicant's Preliminary Amendment dated June 9, 2021, such that these claims do, indeed specify active determination steps, Applicant respectfully requests clarification. 

      Applicant respectfully traverses the rejection. The claims, as amended, pertain to methods of reducing / preventing AMR in a human kidney transplant recipient, comprising administering a therapeutically effective amount of an anti-C5 antibody to the recipient in a phased dosing schedule following reperfusion of a kidney allograft, wherein the recipient is sensitized to a human living donor, 
wherein the recipient receives desensitization therapy prior to transplantation for a duration of eleven or more days, 
wherein the phased dosing schedule comprises a 1200 mg dose of antibody administered 30 minutes to 3 hours prior to kidney allograft reperfusion, a 900 mg dose administered 18 to 30 hours after reperfusion of the kidney allograft and at days 7, 14, 21, and 28 post transplantation, and a 1200 mg dose administered at week 5, week 7, and week 9 post transplantation, wherein the recipient does not receive desensitization therapy post-transplantation for at least 9 weeks, and wherein the anti-CS antibody is eculizumab, BNJ441, or BNJ421. 

     In the present case, none of the cited references, either alone or in combination, teach or suggest the presently claimed invention. The primary cited reference, NCTO1567085, provides a general overview of an open-label, single-arm, multicenter trial to determine safety and efficacy of Eculizumab in the prevention of AMR in sensitized recipients of a kidney transplant from a deceased donor. NCTO1567085 does not teach or suggest the particularly claimed dosage regimen, let alone the claimed desensitization schedule, (i.e., wherein the recipient receives desensitization therapy prior to transplantation for a duration of eleven or more days and wherein the recipient does not receive desensitization therapy post-transplantation for at least 9 weeks). 

     The secondary references fail to cure the deficiencies of NCTO1567085. Specifically, none of these references teach or suggest the particularly claimed dosage regimen, let alone the claimed desensitization schedule, (i.e., wherein the recipient receives desensitization therapy prior to transplantation for a duration of eleven or more days and wherein the recipient does not receive desensitization therapy post-transplantation for at least 9 weeks). 
26 
Application No.: 16/340,453 Docket No.: AXJ-262US      With respect to the Examiner's comments on page 13 of the Office Action that certain claim features were known practices (e.g., doses and dosage regimens; concentration of the active substance; mode of administration; desired effects (endpoints)), Applicant respectfully submits that the Examiner's position is untenable. Pursuant to MPEP § 2144, "stating the principle...without providing an explanation of its applicability to the facts of the case at hand is generally not sufficient to establish a prima facie case of obviousness." Moreover, mere identification in the prior art of various elements of the claimed invention is insufficient to defeat the patentability of the combined subject matter as a whole. Multiple cited prior art references must suggest the desirability of being combined, and the references must be viewed without the benefit of hindsight afforded by the disclosure (see In re Paulsen 30 F.3d 1475, 31 USPQ2d 1671 (Fed. Cir. 1994); Abbott Laboratories v. Andrx Pharmaceuticals, Inc. 452 R. 3d 1331 (Fed. Cir. 2006); and In re Kahn, 441 F.3d 977 (Fed. Cir. 2006)). One "cannot pick and choose among the individual elements of assorted prior art references to recreate the claimed invention." SmithKline Diagnostics, Inc. v. Helena Laboratories Corp., 859 F.2d 878, 8 USPQ 1468 (Fed. Cir. 1988).  

     In sum, for prima facie obviousness to be established, all of the claim limitations must be taught or suggested by the prior art (see KSR International Co. v. Teleflex Inc., 127 § Ct. 1727 at 1740-41 (2007)). In view of the above, it is clear that this standard has not been met, since none of the cited references, either alone or in combination, teach or suggest the presently claimed methods. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw the rejection. 

     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

      It is maintained that the prior art as a whole provides for improving methods providing desirable therapeutic agents and methods to enhance reducing AMR in sensitized human kidney transplant recipients, including desensitization therapy prior to transplantation with effective amounts of anti-C5 antibody is eculizumab, BNJ441 or BNJ421 and dosing schedules to meet the needs of the patients.

      Applicant’s remarks, filed 04/15/2022 in conjunction with the Amendment dated 06/09/2021, addressing that the claims do specify active determination.
      It is noted that claim 10 recites “further comprising determining that the recipient attains one or more of the following: … .
      Under broadest reasonable interpretation of the claims, the instant limitations could read on the "observing" steps or clauses. 
       It is noted that some of the claims recited in claim 10 do not recite any additional active method steps beyond “further comprising determining … ;       but simply states a characterization or conclusion of the results of those steps or 
may be performed entirely in the human mind is obviously not tied to any machine and doesnot transform any article into a different state or thing. 

      Also note that it is maintained that the claimed limitations are explicitly or implicitly are taught by the prior art and/or these limitations are inherent or naturally flow from the very nature of therapeutic agents, steps and characteristics taught by the prior art.


     In contrast to applicant’s arguments, the following has been noted previously.




    With respect to the characterization of functional limitations and intended limitations as well as the explicit / implicit teachings of the prior art,
     it is maintained that the combined teachings of the prior art do provide for given the teachings of the prior art to provide a range of ant-C5 antibody doses in a dosage regimen that extends over weeks and months in order to treat complement associated disorders, including antigen-mediated rejection,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-C5 antibody over extended periods of times to treat antigen-mediated rejection wherein the doses would have optimized to achieve the desired effective amounts to maintain treatment at the time the invention was filed,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / antigen-mediated rejection and the needs of the patient with an expectation of success.

     Given the teachings of the prior art including administering anti-C5 antibodies (e.g. eculizumab, BNJ441, BNJ421) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition, including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 900 / 1200 mg and known methods of administration, including the claimed maintenance doses and recipient plasma levels and
    as both doses and dosage regimens were known to the ordinary artisan, 
    it is maintained that it would have been obvious to optimize both the dosages and dosage regimens to inhibit and complement activation in order therapeutic and desensitization protocols to treat, prevent to treat AMR and prevent graft rejection.

     Note that the prior art teaches the pharmacokinetics and the monitoring of anti-C5 antibodies in the treatment of complement associated disorders, including antigen-mediated rejection.

     Given the teachings of the prior art to provide a range of ant-C5 antibody doses in a dosage regimen that extends over weeks and months in order to treat complement associated disorders, including antigen-mediated rejection,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-C5 antibody over extended periods of times to treat antigen-mediated rejection wherein the doses would have optimized to achieve the desired effective amounts to maintain treatment at the time the invention was filed,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / antigen-mediated rejection and the needs of the patient with an expectation of success.

    Effective amounts anti-C5 antibodies that are based upon dosing and frequency and various therapeutic activities to achieve and maintain meet (e.g., see [0062]-[0076], [0147], [0164], [0188]-[0192], [0228]-[0223] 0228]-[0233]; Tables 1-2). 
    Here, it is noted again that the teachings of Rother in methods of treating complement-associated disorders in terms days and weeks in the amelioration of one or more symptoms of diseases (Tables 1-2), including transplanting organs and tissues (e.g., paragraphs [0071]-[0075], [0229]-[0233]).

     As indicated previously, Rother et al. teach treating complement-associated disorders with inhibitors of C5, (e.g., see Summary, Detailed Description, Examples, Claims)
     including antibody-mediated rejection [0061], [0062], [0066], [0074]),
     including with the anti-C5 antibody eculizumab or pexelizumab or antigen-binding fragments thereof (e.g., see  paragraphs [0024], [0060]-[0075], [0113], [0134], [0148]-[0183], [0231]-[0249]), 
     including administering anti-C5 antibodies (eculizumab) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition, including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 300, 600, 900 / 1200 mg and known methods of administration (e.g. intravenously) (see paragraphs [0026]-[0079], [0231]-[0249])
     including effective amounts, including inhibiting of C5 and ameliorating of at least one condition parameters / symptoms, including lessening of the severity or eliminating the occurrence (e.g., see paragraphs [0020], [0021], [0147], [0188], [0190]),
      including one or more immunosuppressive agents, including tacrolimus, plasma exchange, IVIG therapy, plasmapheresis, (e.g. see paragraphs [0040], [0048], [0051], [0072], [0073], [0138], [0190], [0227], [0234] for treating complement-associated disorders,
    including modes of administration of pharmaceutical compositions (e.g., subcutaneous) (e.g., see paragraphs [00138], [0162]), [0184], [0190]).
     
     It is maintained that the prior art teaches addressing sensitization and desensitization protocols in the context of AMR, including the treatment with anti-C5 antibodies and dosing schedules.

     The following of record is reiterated for convenience and clarity as well as in combination of the teachings above / below.

     Anonymous: NVTO2567085 disclose Safety & Efficacy of Eculizumab in the Prevention of AMR in Sensitized Recipients of a Kidney Transplant from a Deceased Donor in a Phase 2 trial, including the administration of eculizumab (1200 mg administered iv over 35-45 minutes; 900 mg iv over 35-45 minutes), including prior exposure to organ / tissue allografts, pregnancy, blood transfusion, specific donor’s HLA.

     Anonymous differs from the claimed methods by not disclosing all the claimed limitations, wherein the recipient receives about two or more weeks of desensitization, phase dosing schedule, the characteristics / properties of the further determining reduced graft loss compared to SOC (standard of care), one or more immunosuppressives (elected species tacrolimus).

     Burton et al. teach treatment of acute and chronic antibody-mediated rejection (AMR) in renal transplant patients: a clinical practice survey, including preference for the testing and treatment of AMR in renal transplant patients vary amount the programs and practitioners, where the description of these preference and identification of commonalities can contribute to creating a standard of care, where detection of AMR are similar and most center utilize donor-specific antibodies (DSA) for detecting and a combination of IVIG and plasmapheresis for treatment, where revealing common practices, focus can be directed to designing further research methods to investigate the outcomes of current treatments to treat AMR, including therapies in addition to traditional therapies (e.g. bortezomib and eculizumab) (see entire document, including Abstract, Introduction, Methods, Results, Conclusion).

     Kim et al. report Antibody-Mediated Rejection (AMR) in Kidney Transplantation: A Review of Pathophysiology, Diagnosis, and Treatment Options,
     including the significant complication after kidney transplantation that carries a poor prognosis, including graft loss as a consequence,
    including the standard of card for AMR, including plasmapheresis and IVIG, 
    and other agents such as rituximab alemtuzumab, bortezomib and eculizumab may have limited use in the treatment of AMR in kidney transplant recipient, 
    where AMR is common in highly sensitized kidney transplant patients and associated with poor transplant outcomes, where agents have been explored and have better success rates,
     including Table 1: Summary of Novel Medication for Treating AMR (including Medications Target, Major Adverse Drug Reactions, Costs, Comment),
     including Table 2: Outcomes of Studies, Using Novel AMR Therapy in Kidney Transplant Recipients (including Study Design, Treatment Regimens, Outcome)
     (see entire document, including Abstract, Introduction, Pathophysiology, Risk Factors, Types of AMR, Diagnosis, Clinical and Subclinical AMR, Treatment, Nonpharmacologic Therapy, including Plasmapheresis / Immunoadsorption, Pharmacologic Therapy, IVIG, Rituximab, Alemtuzumab, Bortezomib, Eculizumab, C1 Inhibitor Concentrate, Chronic AMR Treatment, where the data is limited, Conclusion).

     Morath et al. teach the Prevention of Antibody-Mediated Kidney Transplant, including prevention and desensitization before transplantation to avoid sensitizing events as a major cause of late kidney graft failure and reliance upon close monitoring of kidney function,
     including kidney transplant recipients often have a history of positive complement-dependent cytotoxicity cross-match and circulating donor-specific antibodies relevant for claims 26-32  (e.g., see Measure for successful transplantation of sensitized patients, Table 1),
     including IVIg-based desensitization / plasmapheresis-based desensitization (pages 637-639)
     (see entire document, including Summary, Sensitization as a major obstacle in kidney transplantation; Prevention of antibody-mediated allograft injury by avoidance of sensitization; Precise characterization; Measure for successful transplantation of sensitized patients, Desensitization, Special programs; Post-transplant HLA alloantibody; Summary and Conclusions).

     Marfo et al. teach Desensitization Protocols and Their Outcome, including studies utilizing biopsies of desensitized patients reporting antibody-mediated rejection, including IVIG and plasmapheresis (see Introduction; pages 922-932 (and page 40 Future Directions); Treatment Options for Sensitized Patients and
     note that patients need to premediated with methyl-prednisonlone (see Bortezomib on page 923), Complement Inhibitors, including eculizumab (pages 923, 931), including CDC / flow cytometry in Pretransplantation Immunologic Risk Assessment on pages 927-929, Interpretation of Allograft Biopsies on pages 929, Approach to Sensitized Patients on pages 931-932 and Figure 2 
     (see entire document, including Summary, Introduction, Treatment Options, including Tables 1 /2 , Current Problems, Interpretation of Allograft Biopsies, Side Effects of Agents, Economic Effect of Desensitization Protocols, New Agents, Kidney Paired Exchange, Approach to Sensitized Patients, Summary and Future Directions).

    Tait et al. report Consensus Guidelines on the Testing and Clinical Management Issues Associated with HLA and Non-HLA Antibodies in Transplantation including a comprehensive list of recommendations is provided covering the technical and the pre-transplantation and post-transplantation monitoring of HLA antibodies in solid organ transplantation, including immunosuppression including IVIG, plasmapheresis and eculizumab (Strategies of Highly Sensitized Patients page 28), including conventional immunosuppression (page 32 right column  
 (see entire document, including Background, Abstract, Introduction, Technical Aspects, Antibody Testing Pre-Transplantation, Future Directions and Research). 

     Stegall et al. (American Journal of Transplantation) teach that terminal complement inhibition decreases antibody-mediated rejection in sensitized renal transplant recipients, including Patients and Treatment Protocols, including patients treated with tacrolimus, mycophenolate mofetil, prednisone; eculizumab treatment prior to and postoperative to transplantation, Eculizumab dosing, including dosing regimen that was sufficiently to completely block terminal complement throughout the treatment period Eculizumab e including weeks, dosing of 600 mg / 1200 mg, monitoring eculizumab pharmacokinetics (see entire document, including Abstract, Introduction, Methods, Results and Discussion; including Figures 1-3 and Tables 1-2).


     Stegall et al.  (Nature Reviews Nephrology) teach the role of complement in antibody-mediated rejection in kidney transplantation) Positive crossmatch transplantation, Prevention of AMR by eculizumab, including Key Points, Box1: Diagnostic features of antibody-mediated rejection in kidney grafts), encompassing the claimed methods / limitations associated with effective amounts and treating sensitized allograft recipients with eculizumab provide at different times, including at the time of transplantation, post-operative and weekly to reduce AMR, including demonstrating that terminal complement activation is critical in the development of early AMR and testing therapeutic levels with hemolytic assays, for example
   (see entire document, including Abstract, Introduction, Historical Perspective, Positive crossmatch transplantation, Prevention of AMR by eculizumab, Chronic antibody-mediated injury, Other unanswered questions, Complement in T cell-mediated rejection, Conclusions).

     Rother et al. teach treating complement-associated disorders with inhibitors of C5, (e.g., see Summary, Detailed Description, Examples, Claims)
     including antibody-mediated rejection [0061], [0062], [0066], [0074])
     including with the anti-C5 antibody eculizumab or pexelizumab or antigen-binding fragments thereof (e.g., see  paragraphs [0024], [0060]-[0075], [0113], [0134], [0148]-[0183], [0231]-[0249]), 
     including administering anti-C5 antibodies (eculizumab) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition , including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 300, 600, 900 / 1200 mg and known methods of administration (e.g. intravenously) (see paragraphs [0026]-[0079], [0231]-[0249])
     including effective amounts, including inhibiting of C5 and ameliorating of at least one condition parameters / symptoms, including lessening of the severity or eliminating the occurrence (e.g., see paragraphs [0020], [0021], [0147], [0188], [0190]),
      including one or more immunosuppressive agents, including tacrolimus, plasma exchange, IVIG therapy, plasmapheresis, (e.g. see paragraphs [0040], [0048], [0051], [0072], [0073], [0138], [0190], [0227], [0234] for treating complement-associated disorders,
    including modes of administration of pharmaceutical compositions (e.g.. subcutaneous) (e.g., see paragraphs [00138], [0162]), [0184], [0190 
    (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, Examples, Claims).
  
    Andrien et al. teach anti-C5 antibodies having improved pharmacokinetics, including BNJ441 (e.g. see SEQ ID NOS: 8, 11-14 and paragraphs [0317]-[0441]) and BNJ421 (e.g., see paragraphs [0299]-[0300); Table 5) in addition to the anti-C5 antibody eculizumab (e.g., see paragraphs [0011], 29, 41-43, etc.; Tables 1, 5, 6, 9), 
     including their applicability to methods treating complement associated diseases (e.g., paragraphs [0010], [0052], [0132] ,[0182], [0217], [0232-0237], [0246], [0263-0274])
     including at the same time, before, after kidney transplantation ([paragraph [0263])
with effective doses (e.g., see paragraphs [0258], [0260], [0262]) of eculizumab, BNJ441 and BNJ421 anti-C5 antibodies (e.g., see Examples)
    (see entire document, including Abstract, Figures, Technical Field, Background, Summary  
Brief Description of the Sequences, Brief Description of the Drawings, 
Detailed Description, Examples, Claims). 

    The claims SEQ ID NOS. for claim 56 drawn to the BNJ441 (ALXN1210) anti-C5 antibody and claim 60 drawn to the BNJ421 anti-C5 antibody are taught or inherent in the prior art teachings.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
      Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  
     It would have been obvious to the ordinary artisan to substitute the BNJ441 and BNJ421 antibodies in methods of treating antibody-mediated rejection, given that are equivalent to the properties of eculizumab and provide better pharmacokinetics and for the reasons set forth herein.

    The recitation of the claims drawn to wherein the recipient receives about two or more weeks of desensitization prior to transplantation, wherein the phased dosing schedule .., wherein the recipients medical history including prior exposure to HLA, including further determining that the recipient attains reduce AMF compared to SOC, reduce graft loss compared to SOC, wherein the recipient’s plasma levels of anti-C5 antibody is maintained are explicitly taught or naturally flow from the prior art teachings based upon diagnosing and treating AMR with anti-C5 antibodies, including eculizumab and BNJ441, BNJ421 and standard practice in the meeting the needs of the patients undergoing difficult and complicated conditions and risks.

      Note that the claimed anti-C5 antibodies were known and applied in therapeutic regimens, including AMR and transplantation, including dosing regimens to achieve therapeutically effective doses to AMR in sensitized recipients of a kidney transplant.
    Note that the claims SEQ ID NOS. are explicitly taught or inherent properties of the prior art eculizumab anti-C5 antibody in claims 52.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

    The recitation of the claims drawn to “wherein the therapeutically effective dose of the anti-C5 antibody” has certain functional properties do not necessarily limit the method defined by
the claims, since these wherein clauses simply expresses the intended result of a process step positively recited (e.g., treating with therapeutic effective doses”). 

     Doses and dosage regimens are result effective variables, including the concentration of the active substance, dosing regimen and mode of administration where the desired effects was known and practice. 
     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     Given the teachings of the prior art including administering anti-C5 antibodies (e.g. eculizumab, BNJ441, BNJ421) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition, including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 900 / 1200 mg, including dosing schedules taking into account administration prior to kidney allograft reperfusion and after reperfusion of the kidney allografts as well as post transplantation and after  kidney allograft reperfusion, including periods of the lack of desensitization therapy after post-transplantation and known methods of administration, including the claimed maintenance doses and recipient plasma levels and
    as both doses and dosage regimens were known to the ordinary artisan, 
    it would have been obvious to optimize both the dosages and dosage regimens to inhibit and complement activation in order therapeutic and desensitization protocols to treat, prevent to treat AMR and prevent graft rejection.

     Note that the prior art teach the pharmacokinetics and the monitoring of anti-C5 antibodies in the treatment of complement associated disorders, including antigen-mediated rejection.

     Given the teachings of the prior art to provide a range of ant-C5 antibody doses in a dosage regimen that extends over weeks and months in order to treat complement associated disorders, including antigen-mediated rejection,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-C5 antibody over extended periods of times to treat antigen-mediated rejection wherein the doses would have optimized to achieve the desired effective amounts to maintain treatment at the time the invention was filed,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / antigen-mediated rejection and the needs of the patient with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007). 

    Applicant’s arguments have not been found persuasive.

8. Claims 1, 2, 6-8, 10, 31-32, 35-37, 48 and 50-52 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 64-94 of copending USSN 17/081,598. 

   The instant and copending claims are drawn to the same or nearly the methods of treating antibody-mediated rejection (AMR), including sensitized donor patients treated with plasmapheresis with the same anti-C5 antibodies (e.g., eculizumab), including 900/1200 mg dosing regimens, immunosuppressive therapy (e.g., tacrolimus) and determining the same criteria of treatment on the recipient.

     Applicant’s arguments, filed 04/15/2022, have been fully considered but have not been found convincing.

        The claims of USSN 17/081,598 anticipate the instant claimed methods. Accordingly, applicant respectfully requests that the examiner reconsider and withdraw the rejection. 

    Applicant argues that the pending claims are drawn to methods of reducing AMR in a human kidney transplant recipient, wherein the recipient is sensitized to a human living donor. 
     In contrast, the '598 application is directed to reducing AMR in kidneys from deceased donors. In fact, it is an object of the '598 application to protect kidneys from deceased donors as they "are exposed to much greater 

      Applicant’s remarks concerning differences between human living donor and deceased 
donors are acknowledged. 
     The claims of the ‘598 applicant are not explicitly limited / directed to reducing AMR in kidneys from deceased donors.

      Applicant’s arguments, filed 04/15/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      The rejection is maintained.

9. No claim allowed.

10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 6, 2022